OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as appealed from, *847should be affirmed, with costs, and the certified question not answered as unnecessary.
The courts below applied the correct legal standards, properly considered all the facts and circumstances of the case, and did not abuse their discretion in dismissing plaintiffs’ remaining cause of action pursuant to CPLR 3126 (3) (see Kihl v Pfeffer, 94 NY2d 118, 123 [1999]).
Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur in memorandum; Chief Judge Lippman taking no part.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order, insofar as appealed from, affirmed, etc.